361 U.S. 126 (1959)
FLETCHER
v.
BRYAN, JUDGE OF THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF VIRGINIA.
No. 75, Misc.
Supreme Court of United States.
Decided December 7, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin for respondent.
PER CURIAM.
In light of the suggestion of mootness due to the death of the petitioner, the motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court with directions to dismiss the petition for writ of mandamus as moot.